      Case 6:18-cv-00044-RSB-CLR Document 15 Filed 12/09/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION

UNITED STATES OF AMERICA, ex rel.  )
LUKE KICKLIGHTER,                  )
                                   )
STATE OF GEORGIA, ex rel.          )
LUKE KICKLIGHTER,                  )
                                   )
                 Plaintiffs,       )
                                   )                 Civil Action No. 6:18-cv-044
v.                                 )
                                   )
MEADOWS REGIONAL MEDICAL           )                 EX PARTE AND UNDER SEAL
CENTER, INC. d/b/a MEADOWS HEALTH; )
MEADOWS ADVANCED WOUND CARE        )
CENTER, LLC; JOHN V. SPENCE, M.D.; )
and GEORGIA HYPERBARIC AND         )
WOUND CONSULTING, LLC,             )
                                   )
                 Defendants.       )

    NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL BY
                        PLAINTIFFS

      The United States of America and the State of Georgia (the “Government”),

together with Luke Kicklighter (“Relator”) (collectively, with the Government,

“Plaintiffs”), by and through the undersigned counsel, respectfully notify the Court

that the parties have finalized the settlement of this action. The parties request that

this Court dismiss the action pursuant to and consistent with the terms of the

settlement agreement reached in this case. The parties request that the dismissal be:

(1) with prejudice to the Government as it relates to claims against Meadows Regional

Medical Center, Inc. and Meadows Advanced Wound Care Center, LLC for the

Covered Conduct identified in the settlement agreement; (2) without prejudice to the




                                          1
      Case 6:18-cv-00044-RSB-CLR Document 15 Filed 12/09/19 Page 2 of 4




Government as it relates to other claims against Medical Center, Inc. and Meadows

Advanced Wound Care Center, LLC; (3) without prejudice to the Government as it

relates to claims against John V. Spence and Georgia Hyperbaric and Wound

Consulting, LLC; and (4) with prejudice to the Relator. Plaintiffs stipulate to

dismissal consistent with the issues of prejudice described above. Plaintiffs further

request that this Court retain jurisdiction over this case in the event that any issues

come up regarding the terms or execution of any and all settlement agreements

between the parties.

      Respectfully submitted this 9th day of December, 2019.

                                           BOBBY L. CHRISTINE
                                           UNITED STATES ATTORNEY

                                           s/ Jonathan A. Porter
                                           JONATHAN A. PORTER
                                           Assistant United States Attorney
                                           Post Office Box 8970
                                           Savannah, Georgia 31412
                                           Email: Jonathan.Porter@usdoj.gov
                                           Counsel for the United States

                                           CHRISTOPHER M. CARR
                                           ATTORNEY GENERAL
                                           STATE OF GEORGIA

                                           s/ James P. Mooney
                                           JAMES P. MOONEY
                                           Assistant Attorney General
                                           Office of the Attorney General
                                           Georgia Medicaid Fraud Control Unit
                                           200 Piedmont Ave., S.E.
                                           West Tower, 19th Floor
                                           Atlanta, Georgia 30334
                                           Email: jmooney@LAW.GA.GOV

                                           Counsel for Georgia



                                          2
Case 6:18-cv-00044-RSB-CLR Document 15 Filed 12/09/19 Page 3 of 4




                                s/Jason Marcus
                                Jason Marcus
                                Julie Bracker
                                Bracker & Marcus, LLC
                                3225 Shallowford Road, Suite 1120
                                Marietta, Georgia 30062

                                Counsels for Relator




                               3
       Case 6:18-cv-00044-RSB-CLR Document 15 Filed 12/09/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       This is to certify that I have on December 9, 2019, served all the parties in this

case in accordance with the notice of electronic filing (ANEF@) which was generated as a

result of electronic filing in this Court.


                                              s/ Jonathan A. Porter
                                              Jonathan A. Porter
                                              Assistant United States Attorney
